Citation Nr: 0210902	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation in excess of 10 
percent for service-connected scars of the chin, right upper 
eyelid and nose.

(The issue of entitlement to an increased evaluation in 
excess of 10 percent for service-connected residuals of a 
shell fragment wound of the tongue and hard palate with 
fracture of the mandible and postoperative residuals of an 
alveolectomy will be the subject of a later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1968.  His military records show that he is a veteran of the 
Vietnam War and that he had been awarded the Purple Heart 
Medal for wounds sustained in combat and the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for increased 
evaluations for service-connected scars of the chin, right 
upper eyelid and nose and residuals of a shell fragment wound 
of the tongue and hard palate with fracture of the mandible 
and postoperative residuals of an alveolectomy (both 
currently rated as 10 percent disabling).  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound of the tongue 
and hard palate pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue. 

The veteran's Notice of Disagreement with the RO action on 
appeal was received by VA in June 2000.  In it, he presents 
statements which indicate that he seeks increased evaluations 
for his service-connected residuals of shell fragment wounds 
to both lower extremities.  Also, the transcript of his video 
conference hearing in March 2002 contains statements which 
indicate that he is claiming entitlement to service 
connection for post-traumatic stress disorder.  As these 
issues are not properly before the Board at the present time, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service-connected scars of the chin, right upper 
eyelid and nose are not productive of more than moderate 
disfigurement and do not produce functional impairment due to 
adhesion or facial muscle injury to the underlying mandibular 
musculature which interferes with mastication.

2.  The service-connected facial scar of the veteran's right 
naris is subject to episodic periods of inflammation.


CONCLUSIONS OF LAW

The criteria for an increased evaluation to 20 percent for 
scars of the chin, right upper eyelid and nose have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7800, 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the issue of entitlement to an increased 
evaluation for scars of the chin, right upper eyelid and 
nose, we note that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in March 2001, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
He has also been provided with VA examinations which address 
the increased rating claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he sustained 
multiple facial wounds from grenade shrapnel during combat on 
February 26, 1966.  Treatment involved removal of a metallic 
foreign body from his right upper eyelid.  With regard to the 
pertinent issue on review, the shrapnel injuries resulted in 
scars of his chin, nose and right upper eyelid.  VA medical 
records dated in January 1971 show these to be a superficial 
1-inch vertical scar located slightly left of the midline of 
his chin, a superficial scar measuring 1/8th of an inch on 
his right upper eyelid, and a 1/2-inch scar located on the 
outside of his right upper external naris.  By rating 
decision of March 1971 the RO granted the veteran service 
connection for these facial scars and assigned a 10 percent 
rating on the basis of moderate disfigurement.

In September 1999 the veteran reopened his claim and sought 
an increased evaluation in excess of 10 percent for his 
service-connected facial scars.  The report of a February 
2000 VA examination shows that he had a 3-centimeter scar on 
his chin, a 1.5-centimeter scar on his lower lip and a 1.5-
centimeter scar on his right naris.  The texture of each scar 
was smooth and they were not tender, adherent or ulcerative 
at the time of the examination.  No breakdown of the 
surrounding skin was observed.  There was some elevation of 
the scar on the right naris but the other facial scars were 
not elevated.  The chin scar was depressed but without 
underlying tissue loss.  No inflammation or edema was 
associated with any of the scars.  The color of the chin and 
lip scars was normal.  Some hypopigmentation of the right 
naris scar was observed.  Color photographs of the veteran's 
face with close-ups of his scars were taken during the 
February 2000 examination and these were included in his 
claims file.  The examiner characterized the chin and nose 
scars as being productive of mild disfigurement.  There was 
no limitation of function associated with the facial scars.

The veteran's service-connected facial scars were examined a 
second time by VA in April 2001.  This examination 
concentrated on his chin scar, which was described as being 9 
centimeters in length, irregularly-shaped, and extending from 
the bottom of his chin, coming up to just under his lip, 
going to the right and ending at the right corner of his 
mouth.  No breakdown of the skin tissue in the vicinity of 
the scar was noted.  The veteran did not associate any 
complaints of pain or limitation of function to his facial 
scars.  Color photographs of the veteran's face with close-
ups of his facial scars were taken during the April 2001 
examination and included in the claims file.  These pictures 
show the facial scars to be mild to moderately disfiguring.

At a March 2002 video conference hearing between the RO and 
the VA Central Office in Washington, D.C., the veteran 
presented oral testimony in support of his appeal before the 
undersigned Board Member.  The veteran testified, in 
pertinent part, that his chin and right eyelid scars were not 
painful and that he did not need to seek any specific 
treatment for them or use any particular medication for them, 
but that he experienced occasional episodes of inflammation 
of the scar on his right nose.  He indicated that one of his 
facial scars on his chin had become more prominent and 
visible as he aged and that it had become more discolored and 
red.  According to the veteran, the discoloration was the 
result of  "bone loss."  He expressed his personal opinion 
that the scar was quite ugly and disfiguring.





Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In the present case, the veteran's service-connected facial 
scars are subject to the provisions of the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in the case of Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
Esteban, the Court held that where symptomatology of a 
service-connected disability can be attributed to separate 
and distinct problems, each may be separately rated and then 
combined.  The facts associated with the Esteban case were 
that the appellant had injury residuals to his face, with 
scars, injury to facial muscles, and disfigurement, which 
were all rated as a single entity as 10 percent disabling.  
The Court held in Esteban that the appellant was entitled to 
combine the 10 percent rating for disfigurement with an 
additional 10 percent rating for tender and painful scars, 
and a third 10 percent rating for facial muscle injury 
interfering with mastication.  Therefore, pursuant to 
Esteban, the veteran's facial scars may be rated under the 
criteria contained in 38 C.F.R. § 4.118, Diagnostic Codes 
7800 (for facial disfigurement), 7804 (for scars which are 
tender or painful) and 7805 (for limitation of function due 
to scar adhesion or facial muscle injury).  

38 C.F.R. § 4.118, Diagnostic Code 7800 provides that scars 
of the head, face or neck which cause slight disfigurement 
are rated as noncompensably disabling.  A 10 percent rating 
is warranted for scars of the head, face or neck which cause 
moderate disfigurement.  Assignment of a 30 percent rating is 
warranted for scars of the head, face or neck which cause 
severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  The 
schedule provides a 50 percent rating for scars of the head, 
face or neck which cause complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.

A review of the evidence contained in the veteran's claims 
file, including the color photographs of his face with close-
ups of his scars, fails to show that his facial scars cause 
more than mild to moderate disfigurement.  We note that the 
veteran's facial scars have already been assigned a 10 
percent rating on the basis of moderate disfigurement by 
rating decision of March 1971.  The VA physician who examined 
the veteran in February 2000 characterized his scars as being 
mildly disfiguring by his chin and nose and we find that the 
photographs depict a level of disfigurement which is 
consistent with this assessment.  For a 30 percent rating the 
evidence must demonstrate severe disfigurement.  While we 
note and respect the veteran's personal opinion regarding the 
severity which he perceives his facial scars to be, 
especially his "reddened" chin scar, as expressed at the 
March 2002 video conference hearing, his subjective 
assessment is not corroborated by the objective evidence 
which showed that the color of the chin and lip scars was 
normal on examination in February 2000.  Therefore, an 
increased evaluation in excess of 10 percent for facial scars 
on the basis of disfigurement is not warranted.

If the evidence in the present case demonstrates that the 
veteran's scars cause functional impairment due to adhesion 
or facial muscle injury to the underlying mandibular 
musculature, 38 C.F.R. § 4.118, Diagnostic Code 7805 provides 
that his facial scars may be rated on the basis limitation of 
function of part affected.  However, the examinations of 
February 2000 and April 2001 show that none of the veteran's 
facial scars were adherent to the underlying tissues.  
Furthermore, there was no limitation of function associated 
with them.  Therefore, there is no basis to assign a 10 
percent rating for limitation of function under Diagnostic 
Code 7805.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides for the 
assignment of a 10 percent rating for superficial scars which 
are tender and painful on objective demonstration.  In the 
present case, the examinations of February 2000 and April 
2001 and the veteran's video conference hearing testimony of 
March 2002 show that his chin and right upper eyelid scars 
are not painful or tender.  However, the scar of his right 
naris was noted to be elevated and hypopigmented on 
examination in February 2000 and the veteran reported at his 
hearing that he experienced episodic periods of inflammation 
of this scar.  Generally, where a veteran is service-
connected for a skin disability and the record indicates that 
such disease is fluctuating in nature with episodic flare-ups 
of increased symptomatology, evaluations of this disability 
must be based on the findings of dermatological examinations 
conducted during such episodes of maximum active 
symptomatology.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).  As it would be difficult to schedule the veteran for 
observation and objective evaluation of the scar of his right 
naris when such a period of inflammation was occurring, we 
will concede that the veteran's oral testimony is credible 
for establishing that these episodes of inflammation occur.  
Though there is no objective evidence that the right naris 
scar is painful or tender, we find it reasonable to conclude 
that it would be so during the periods in which it is 
inflamed.  Therefore, we find that the symptoms associated 
with the inflammation of the right naris scar more closely 
approximates the criteria for a 10 percent evaluation for a 
facial scar which is tender and painful under Diagnostic Code 
7804.  (See 38 C.F.R. § 4.7.)  Resolving all doubt in the 
veteran's favor, assignment of a 10 percent evaluation on the 
basis of a painful and tender facial scar will be granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This 10 percent rating for 
a painful and tender facial scar will be combined with the 10 
percent rating already in effect for moderately disfiguring 
facial scars (See Esteban v. Brown, 6 Vet. App. 259 (1994)) 
and is subject to the controlling laws and regulations which 
govern awards of VA compensation benefits.


ORDER

A rating of 20 percent for scars of the chin, right upper 
eyelid and nose is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

